ARMED SERVICES BOARD OF CONTRACT APPEALS

Appeal of --                                  )
                                              )
Kimrick Performance Group, L.L.C.             )      ASBCA No. 59139
                                              )
Under Contract No. W912HY-10-D-0012           )

APPEARANCE FOR THE APPELLANT:                        Theodore M. Bailey, Esq.
                                                      Bailey & Bailey, P.C.
                                                      San Antonio, TX

APPEARANCES FOR THE GOVERNMENT:                      Thomas H. Gourlay, Jr., Esq.
                                                      Engineer Chief Trial Attorney
                                                     Mary E. Coleman, Esq.
                                                      Engineer Trial Attorney
                                                      U.S. Army Engineer District, Fort Worth

                                ORDER OF DISMISSAL

       The dispute has been settled. The appeal is dismissed with prejudice.

       Dated: 29 January 2015




                                                  Administrative Judge
                                                  Acting Chairman
                                                  Armed Services Board
                                                  of Contract Appeals


       I certify that the foregoing is a true copy of the Order of Dismissal of the Armed
Services Board of Contract Appeals in ASBCA No. 59139, Appeal ofKimrick
Performance Group, L.L.C., rendered in conformance with the Board's Charter.

       Dated:



                                                  JEFFREY D. GARDIN
                                                  Recorder, Armed Services
                                                  Board of Contract Appeals